DETAILED ACTION
This action is responsive to application filed on April 16, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following appears to be unsupported by the specification:
The claim recites "effectiveness value comprises comparing a first test score to a second test score, wherein the first test score is from a first test taken before the outputting of the response to the query, and wherein the second test score is from a second test taken after the outputting of the response to the query". 
What are these first and second tests about? Are these system provided tests? What does it contain? What does the first test taken before the outputting of the response to the query is testing? Does the first test look for user input before initiating a search?  How and where is this supported by the specification? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillis (US Patent Publication No. US 6523026 B1), in view of Samdani (US Patent Publication No. US 10817483 B1).

Regarding claim 1, Gillis teaches a computer-implemented method comprising: identifying a plurality of data sources, wherein the plurality of data sources include accessible data related to a plurality of topics, wherein the plurality of topics include a first topic selected based on a user interest, and wherein the plurality of topics include a second topic selected based on an area of study for the user; (See Gillis Col. 31, lines 30-35 “a plurality of source domains and/or a plurality of target domains may be used [Thus,  identifying a plurality of data sources]...The source domain(s) are preferably areas of knowledge with which the user of the system has some familiarity. [e.g. based on a user interest]” See also Gillis Col. 33, lines 29-38  “Target domains may be selected automatically and continuously (optionally in real time) from any available external sources of information such as news feeds, trade literature, company literature, patents, scientific papers, or like materials, provided that provision is made for selecting only those materials (i.e., preferably whole records as provided by the supplier, but optionally also portions thereof) from said continuous information feeds which are semantically distant from the source domains, and in some way user relevant. [Thus, the plurality of data sources include accessible data related to a plurality of topics]” See also Gillis Col. 52, lines 20-22  “In general, one should endeavor to define (represent) the source domain(s) as narrowly as will accommodate (support) all the key terms of user interest” See also Gillis Col. 45, lines 45-52 “This Example was designed to quickly and easily identify new potential applications for polyurethanes. The primary source domain was, therefore, the field of polyurethanes [i.e. a first topic selected based on a user interest]...The fields of telecommunications and microelectronics were chosen as target domains [i.e. at least a second topic selected]. These fields are known to be semantically distant [e.g. area of study] from the field of polyurethanes” See also Gillis col. 48, lines 30-40 “a well defined source domain [i.e. data sources]...is represented by a body of records...Said body of records is preferably a plurality of records selected according to the following criteria:
1) Each record in the body of records contains one or more, preferably at least two, key terms (words, word stems, and/or exact phrases) of user interest, which terms are received from the user to be employed in queries against the target domains.” See also Gillis Col. 10, lines 9-11 “The method of the invention comprises the automated generation of an abstract representation of terms from a first user selected knowledge domain (source domain) [Thus, based on a user interest]” See also Gillis Col. 9 lines 65-67, Col. 10, lines 1-6 “The invention is directed to a universal computer-implemented method for finding analogies to specific terms [i.e. topics] (representing compositions, relationships, structures, functions, or applications) in a first preselected [Thus, selected based on a user interest] (and well defined) knowledge domain (or set of knowledge domains) by searching a second preselected knowledge domain (or set of knowledge domains) which is semantically distant from the first.” Examiner notes that based on Specification [0024] “concepts that are unfamiliar to the user (e.g., concepts in a user's area of study) to other concepts that are familiar to the user (e.g., concepts in the user's area(s) of interest)” Thus, the users area of interest is an area familiar to the user and the users area of study is an area that is unfamiliar, thus area of study is interpreted as being semantically distant from users area of interest.)  

processing a dataset from the plurality of data sources using statistical modeling to generate a set of feature vectors corresponding to respective concepts, the set of feature vectors including a first feature vector corresponding to a first concept within the first topic and a second feature vector corresponding to a second concept within the second topic; (See Gillis Col. 10, lines 9-19 “The method of the invention comprises the automated generation of an abstract representation [i.e. feature vectors] of terms from a first user selected knowledge domain (source domain) [Thus, corresponding to the first topic], said representations encoding (capturing, in abstract mathematical form) the co-occurrence patterns of terms characteristic of the source domain [Thus, corresponding to respective concepts], and application of said representations to the efficient (selective) discovery of analogous objects...The abstract representations are most preferably vectors in a high dimensionality space.” See also Gillis Col. 13, lines 55-65 “It is within the scope of the invention to include in the training corpus a minor portion of records from the target domain(s), in addition to the (major) portion of records from the source domain(s)...The purpose of the training corpus [i.e. dataset] is primarily to establish [Thus, generate] a set of term vectors which accurately represent the relationships of terms (i.e., words) which characterize the source domain(s) [Thus, from the plurality of data sources].”
See also Gillis Col. 50, lines 1-2 “The vectors for terms in the training corpus are “the quantifications of the statistics of proximal co-occurrence” See also Gillis Col. 60, lines 54-56 “From the above description of the process of vector based semantic clustering [i.e. statistical model] of records, it becomes easy to see how it might be used in the context of the instant invention.” See also Gillis Col. 62, lines 48-67, Col. 63, lines 1-26 “A) Receiving one or more characteristic terms which are specific to a given domain of interest to a user...
B) Assembling (by use of at least one of terms from step A and/or known synonyms thereof, using any of the various means discussed above) a well defined body of records which support the domain specific terms (denoting relationships, functions, etc.) of step A...
C) Receiving one or more target domains [Thus, corresponding to the second topic] which are semantically distant from the domain represented by the terms (representing functions, relationships, etc.) of step A.
D) Assembling a representative body of domain specific records from the target domains of step C, in order to create a search domain (as previously defined), said search domain being substantially free of records containing the terms (or known synonyms thereof) used to construct the assembly of records of step B...
E) Assembling a training corpus (as defined above) from the assembly of records in step B...
F) Computing a set of term vectors for a large body of selected terms from the body of records in the training corpus of step E...wherein said selected terms include (but is larger than) the set of characteristic terms received in step A.
G) Computing, using the term vectors of step F, a set of summary vectors for each record in said search domain [Thus, second feature vector corresponding to a second concept within the second topic]”)

applying a clustering algorithm to the set of feature vectors to identify a set of clusters of feature vectors, wherein the set of clusters includes a first cluster of feature vectors and a second cluster of feature vectors, wherein the first cluster of feature vectors includes the first feature vector and the second cluster of feature vectors includes the second feature vector; (See Gillis Col. 40, lines 66-67, Col. 41, lines 1-3  “Summary vectors which were computed for source domain [e.g. first feature vector] (training corpus) records, in conjunction with optional embodiments of the term vector computation process described above, are preferably kept separate from the summary vectors computed for the search domain records. [e.g. second feature vector]” See also Gillis Col. 41, lines 66-67, Col. 42, lines 1-6 “The summary vectors of search domain documents are initially contained in a single node (the top of the tree). A series of sub-nodes (child nodes) is created defining a next (lower) level. A centroid consistent clustering algorithm is used to distribute the summary vectors [Thus, includes the  first and second feature vectors]  among the sub-nodes. A group of clusters [Thus, at least a first and a second] is defined as “centroid consistent” if every member of every cluster is assigned to the cluster in the group with the nearest centroid. [Thus, applying a clustering algorithm to the set of feature vectors to identify a set of clusters of feature vectors]”)

identifying, from among elements of the feature vectors, elements associated with key features that most contribute to influencing the clustering algorithm when identifying the set of clusters, wherein the key features include a first set of key features from the first feature vector and a second set of key features from the second feature vector; (See Gillis Col. 42, lines  2-28 "A centroid consistent clustering algorithm is used to distribute the summary vectors among the sub-nodes. A group of clusters is defined as “centroid consistent” if every member of every cluster is assigned to the cluster in the group with the nearest centroid. Centroids are computed by calculating (for each dimension of the semantic space) the average of the component values [i.e. key feature] from all the summary vectors [Thus, the first and second feature vectors] in the group. A preferred centroid consistent clustering algorithm is called “convergent k-means clustering”, which is conducted as follows:
a) Start with any initial partition which groups the vectors into k clusters (i.e., using the first k summary vectors as single element clusters with the initial centroid values of the clusters set equal to its member vector). Assign each of the remaining summary vectors to the cluster having the nearest centroid and, after each assignment, recalculate the centroid for the cluster that gains a vector;
b) Look at each summary vector [Thus, the first and second feature vectors] in sequence and compute its distance [i.e. key feature] from the centroid of each of the k clusters. If the vector is not already in the cluster with the closest centroid, move the vector to that cluster and then update the centroids of the clusters that have gained or lost a summary vector.
c) Repeat step b above until convergence is achieved (i.e., until a pass through all the summary vectors produces no new assignments). [Thus, the component values from the summary vectors and the distance from the centroid of each of the k clusters of each summary vector are [each] elements associated with key features (e.g.  set of key features) that most contribute to influencing the clustering algorithm when identifying the set of clusters]”)

selecting, responsive to a query from a user, the first feature vector based on a detected relevance between the first concept and the query; (See Gillis Col. 10, lines 66-67, Col. 11, lines 1-4 “The method of the invention is suitable for retrieving analogies from the second (target) domain(s) which analogies are relevant to user defined queries [Thus, responsive to a query from a user] about one or more specific terms (denoting structures, compositions, relationships, functions or applications) known in the first (source) domain(s).” See also Gillis Col. 41, lines 4-21 “Although pre-processing (of search domain and query statements) is not essential, it may become necessary if pre-processing of the training corpus has been used to generate stem terms therefrom. In this eventuality, it is necessary either to pre-process records in the search domain and queries in the same way as those in the training corpus (i.e., using the same stemming protocol), or else to provide some other means of ensuring that individual terms in the search domain and query statements will be properity matched [Thus, based on a detected relevance] to the corresponding terms from the training corpus for which term vectors have been computed [e.g.  first feature vector]. Once this has been accomplished, the search domain records [Item 13 of FIG. 1C] and query statements [14] are processed term by term, and each term is compared to the set of terms for which term vectors [10] have been computed. All terms found to be matches for terms in the training corpus for which term vectors [10] have been computed are assigned the corresponding term vectors [Thus, selecting, responsive to a query from a user, the first feature vector based on a detected relevance between the first concept and the query]”)

selecting the second feature vector based at least in part on an overlap between the first set of key features and the second set of key features and a degree of dissimilarity between the first concept and the second concept; (See Gillis Col. 34, lines 6-9 “terms having dissimilar meanings have term vectors which are orthogonal (or nearly orthogonal [Thus, at least in part on an overlap]) in the semantic space (i.e., have dot products of zero or close to zero [e.g.  degree of dissimilarity])” See also Gillis Col. 43, lines 6-12 “The relative degree of overlap of the query and summary vectors may then be compared (higher overlap being indicative of greater semantic similarity, or overlap of “meaning”, and hence greater query relevance). In a preferred embodiment of this invention this “overlap” is simply the dot products of the query and summary vectors [e.g. between the first concept and the second concept].” See also Gillis Col. 11, lines 6-11 “ An important concept of this invention is that of creating and maximizing the tension between semantic distance [i.e. similarity] (between source and target domains [Thus, semantically distant (e.g. dissimilar)]) and vector overlap [Thus, between the first set of key features and the second set of key features] (at the level of records or sub-sections of records) in order to force the system to make novel but useful (i.e., query specific, or user-selected-term specific) connections. See also Gillis Col. 14, lines 45-67, Col. 15, lines 1-39 “Example 1...The fields of telecommunications and microelectronics were chosen as target domains. These fields are known to be semantically distant from the field of polyurethanes [i.e., showing very little overlap, in regard to the key terms which were used in assembling the body of records representing the source domain]...The overlap was found to be very small [Thus, selecting the second feature vector based at least in part on an overlap between the first set of key features and the second set of key features and a degree of dissimilarity between the first concept and the second concept]”)

outputting a response to the query, wherein the response includes the second concept; and (See Gillis Col. 27, lines 64-67, Col. 28, lines 1-2 “The output device [3] may be any device for printing out and/or displaying the ranked records [and/or selected sub portions of said records] retrieved from the stored target domain documents in response to queries. This output data may be presented to the user on a video display terminal” See also Gillis Col. 44, lines 56-67, Col. 45, lines 1-19 “A preferred search method includes a query vector [Thus, in response to the query] used to identify the summary vectors that are nearest in the semantic space to the query vector...In this procedure a branch is followed down the tree taking the node at each level having the centroid closest to the query vector. This continues until a bottom level node (bucket) is reached. The summary vectors in this bottom node are compared with the query vector, to identify the closest summary vectors...The records corresponding to those summary vectors can then be retrieved and displayed as output. [Thus, the response includes the second concept]”)

Gillis does not explicitly disclose determining an effectiveness value based at least in part on sensor data indicative of a user action responsive to the outputting of the response to the query.

However, Samdani discloses  determining an effectiveness value based at least in part on sensor data indicative of a user action responsive to the outputting of the response to the query. (See Samdani Col. 5, lines 48-67, Col. 6, lines 1-8 “a user feedback module 114 associated with the query server 104 may provide a prompt 116 to the user device 106(1) requesting user input 118(1) indicative of the relevancy of the response 112...The user feedback module 114 may receive and analyze the user input 118(1) to determine whether the user input 118(1) indicates that the response 112 is relevant or irrelevant with regard to the query 102(1). For example, the user feedback module 114 may be configured to recognize positive user input 118(1) such as the text “Yes” or “Y”, or user input 118(1) selecting a button or other type of selector that corresponds to a positive indication of relevancy. The user feedback module 114 may similarly be configured to recognize negative user input 118. [Thus, user action responsive to the outputting of the response to the query]” See also Samdani Col. 7, lines 58-60 “An input analysis module 204 may determine whether the user input 118 received by the user interface module 202 includes positive input 206 or negative input 208.” See also Samdani Col. 8, lines 55-67, Col. 9, lines 1-7 “A scoring module 216 may receive indications of positive input 206, responsive to which a score associated [i.e. effectiveness value] with a data entry 110 may be increased...The scoring module 216 may also receive indications of negative input 208, responsive to which a score associated with the data entry 110 may be decreased. [Thus,  determining an effectiveness value]” See also Samdani Col. 11, lines 66-67, Col. 12, lines 1-38 “the computing device 402 may include a query server 104, a user device 106... The computing device 402 may include one or more communication interface(s) 410, such as input/output (I/O) interface(s) 412...The I/O interface(s) 412 may couple to one or more I/O device(s) 416. The I/O devices 416 may include any manner of input device or output device associated with the computing device 402 or with another computing device 402 in communication therewith. For example, I/O devices 416 may include touch sensors, keyboards, mouse devices, microphones, image sensors (e.g., cameras), scanners, displays, speakers, lights, haptic devices, printers, motion sensors, location sensors, and so forth. [Thus, the user input is based at least in part on sensor data]”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gillis to incorporate the teachings of Samdani to determining an effectiveness value based at least in part on sensor data indicative of a user action responsive to the outputting of the response to a query.

One would be motivated to do so to determine whether the responses provided to the requests are relevant [Samdani Col. 1, lines 7-10].

Regarding claim 6, Gillis further in view of Samdani, [hereinafter Gillis-Samdani] teaches all limitations and motivations of claim 1, wherein the clustering algorithm comprises a K-means clustering algorithm. (See Gillis Col. 42, lines 9-10 “A preferred centroid consistent clustering algorithm is called “convergent k-means clustering”)

Regarding claim 8, Gillis-Samdani teaches all limitations and motivations of claim 1, wherein the applying of the clustering algorithm comprises identifying the set of clusters based on Euclidean distances between the feature vectors in a semantic space. (See Gillis Col. 61, lines 20-25 “The clustering methodology described in U.S. Pat. No. 5,794,178 provides a methodology suitable for manipulating the semantic distance between source and target domains (clusters) used in this invention, in as much as it provides an approximate measure of relative semantic distance (between clusters of records).” See also Gillis Col. 56, lines 31-39 “The semantic distance between two domains [Thus, between clusters] then can be represented quantitatively by the simple Euclidean distance between the positions of the corresponding centroid vectors in the high dimensionality semantic space. The semantic distance between a domain and an individual record can likewise be represented as the Euclidean distance between the position of the domain centroid and the position of the summary vector of the record, in the semantic space.” [Thus,  identifying the set of clusters based on Euclidean distances between the feature vectors in a semantic space])

Regarding claim 9, Gillis-Samdani teaches all limitations and motivations of claim 1, further comprising: calculating the degree of dissimilarity between the first concept and the second concept based on a Euclidean distance between the first feature vector and the second feature vector. (See Gillis Col. 56, lines 31-34 “The semantic distance between two domains then can be represented quantitatively by the simple Euclidean distance between the positions of the corresponding centroid vectors in the high dimensionality semantic space.” See also Gillis Col. 34, lines 5-9 “A high overlap (corresponding to a high dot product) indicates a close similarity of meaning. On the other hand, terms having dissimilar meanings have term vectors [i.e. concepts (e.g. first, second)] which are orthogonal (or nearly orthogonal) in the semantic space [Thus,  based on a Euclidean distance] (i.e., have dot products of zero or close to zero) [Thus,  calculating the degree of dissimilarity].”)

Regarding claim 10, Gillis-Samdani teaches all limitations and motivations of claim 1, wherein the overlap between the first set of key features and the second set of key features comprises a first element of the first set of key features that is synonymous with a second element of the second set of key features. (See Gillis Col. 15, lines 31-43 “The degree of overlap between the source [i.e. first set of key features] and target [i.e.  second set of key features] domains was assessed by running the key word set (plus known synonyms of the key words) for the polyurethanes domain [noted above] against the full texts of the body of records for each target domain. The key word (stem) list used for this overlap study was: “urethane” or “polyurethane” or “carbamate” or “polycarbamate” or “PU” or “isocyanate” or “polyisocyanate” or “diisocyanate”. The overlap was found to be very small. Of the more than 10,000 documents in the search domain, less than 3.5% contained any of the key words (or known synonyms thereof) which were used in developing the body of records representing the source domain [Thus, [at least] a first element of the first set of key features that is synonymous with a second element of the second set of key features]”)

Regarding claim 11, Gillis-Samdani teaches all limitations and motivations of claim 1, wherein the output comprises a phrase that includes the first concept and the second concept. (See Gillis Col. 4, lines 25-35 “Another class of advanced computer based text retrieval systems use abstract mathematical representations of symbols [i.e. vectors] in text (symbols such...phrases) in order to capture and quantitatively compare the context specific “meaning” of said symbols. Systems of this type reduce the individual symbols to vectors in a high dimensional space. The relationships between the vectors in this space (“semantic space”) can capture information about the co-occurrence patterns [Thus, corresponding to respective concepts] between symbols that convey what those symbols mean in a given context (latent semantics). See also Gillis Col. 33, lines 39-49 “As noted in the Background section, there are several methods which can be used to facilitate the automated generation of abstract representations of terms [term vectors] from the source domain (as represented by the training corpus). In principal, any automatic (and computer based) method which is capable of creating an abstract (quantitative, mathematical) representation of the selected source domain terms which accurately encapsulates their domain specific co-occurrence patterns (as a approximation to their “meaning” in the domain) [i.e. concepts] would be suitable for use in the instant invention. [Thus, vectors are representation of phrases and these representations are selected concepts]” See also Gillis Col. 45, lines 18-19 “The records corresponding to those summary vectors can then be retrieved and displayed as output.”)

	Regarding claim 13, Gillis-Samdani teaches all limitations and motivations of claim 1, wherein the response to the query comprises an analogy, (See Gillis Col. 10, lines 66-67, Col. 11, lines 1-4 “The method of the invention is suitable for retrieving analogies from the second (target) domain(s) which analogies are relevant to user defined queries about one or more specific terms (denoting structures, compositions, relationships, functions or applications) known in the first (source) domain(s).)

wherein the effectiveness value is indicative of a quality of the analogy, wherein the method further comprises: using the effectiveness value as a criterion for selecting the analogy as a response to another query from the user or from another user. (See Samdani Col. 3, lines 51-61 “when user input is received that indicates that the data entry [e.g. analogy] resolved a query, the quality score for that data entry may be increased. When user input is received that indicates that the data entry did not resolve a query, and correspondence between the confirmation data and the query parameters indicates that the data entry previously resolved one or more similar queries, the quality score for the data entry may be decreased. [Thus, effectiveness value is indicative of a quality] If the quality score for the data entry falls below a threshold quality score, a notification indicating the possible deprecation of the data entry may be generated.” See also Samdani Col. 4, lines 51-55 “ Identification of potentially deprecated data entries and other resources may enable the efficiency of knowledge-based systems to be improved significantly. For example, potentially deprecated data entries may be automatically suppressed from output in subsequent searches” [Thus, using the effectiveness value as a criterion for selecting the analogy as a response to another query from the user or from another user])

	Regarding claim 14, Gillis-Samdani teaches all of the elements of claim 1 in method form rather than system form. Samdani also discloses a computer-readable media [Col. 12, lines 58-66]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 14.

	Regarding claim 15, Gillis-Samdani teaches all limitations and motivations of claim 14, wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system. (See Gillis Col. 27, lines 30-48 “FIG. 1A is a block diagram showing a system [i.e. data processing system] according to an embodiment of the invention. Queries are entered into this system via the input device [1]. A central processing unit (CPU), represented as block [2] runs software program instructions [i.e. stored program instructions] preferably stored in the program storage [6] [Thus, stored in a computer readable storage device in a data processing system]. These instructions direct the CPU [2] to perform the functions of the system... It would, of course, be within the scope of the invention to store all or any portion of the data...in a remote location [e.g.  a remote data processing system]” 

Samdani also teaches this limitation (See Samdani Col. 12, lines 57-66 “As shown in FIG. 4, the computing device 402 may include one or more memories 418. The memory 418 may include one or more computer-readable storage media (CRSM). The CRSM may be any one or more of an electronic storage medium, a magnetic storage medium, an optical storage medium, a quantum storage medium, a mechanical computer storage medium, and so forth. The memory 418 may provide storage of computer-readable instructions, data structures, program modules, and other data for the operation of the computing device 402.” See also Samdani Col. 11, lines 53-63 “the computing device 402 may include any number and any type of computing device 402. For example, computing functions described within the scope of the present disclosure may be performed by multiple computing devices 402, such as a distributed network of query servers 104 or other computing devices 402 in communication therewith. For example, a first computing device 402 may store [Thus, transferred over the network] one or more modules that may act upon data stored in a second computing device 402 [e.g. a remote data processing system]. The computing device 402 may include, without limitation, one or more servers, personal computers ”)  

	
	Regarding claim 17, Gillis-Samdani teaches all of the elements of claim 11 in method form rather than system form. Samdani also discloses a computer-readable media [Col. 12, lines 58-66]. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to those elements of claim 17.

	Regarding claim 18, Gillis-Samdani teaches all of the elements of claim 1 in method form rather than system form. Samdani also discloses a system [claim 1]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 18.

Regarding claim 19, Gillis-Samdani teaches all of the elements of claim 11 in method form rather than system form. Samdani also discloses a system [claim 1]. Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to those elements of claim 19.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gillis-Samdani in view of Stanton (US Patent Application Publication No. US 20200210396 A1).

Regarding claim 2, Gillis-Samdani teaches all limitations and motivations of claim 1, wherein the dataset includes an image, and (See Gillis Col. 26, lines 56-58 “it is also within the scope of this invention to use media other than text including but not limited to images [Thus, includes image]”)

Gillis- does not explicitly disclose wherein the processing of the dataset comprises performing an image-tagging process on the image resulting in identification of an image tag that is descriptive of an aspect of the image.

	However, Stanton discloses wherein the processing of the dataset comprises performing an image-tagging process on the image resulting in identification of an image tag that is descriptive of an aspect of the image. (Stanton [0013-0015] “in order to increase the amount of descriptive information available about a product, images of the product are processed using image recognition and additional tags to be included in a search index are generated...rather than merely indexing text information specified in the datasets, additional information about each dataset is generated for search indexing. In some embodiments, the image of a product is analyzed using image recognition, computer vision, and/or neural networks to identify tags” See also Stanton [0040] “By utilizing both the image data and descriptive text data, accuracy of the identified tags of the dataset may be improved.” [Thus,  wherein the processing of the dataset comprises performing an image-tagging process on the image resulting in identification of an image tag that is descriptive of an aspect of the image])

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gillis to incorporate the teachings of Stanton of performing an image-tagging process on the image resulting in identification of an image tag that is descriptive of an aspect of the image.

One would be motivated to do so to allow derive additional information expanding the dataset to be searched [ Stanton 0015]. Thus, increasing the chances of finding relevant results.

	Regarding claim 3, Gillis-Samdani in view of Stanton teaches all limitations and motivations of claim 2, wherein the image-tagging process comprises processing the image using a convolutional neural network. (See Stanton [0038-0039]  “At 506, one or more images of the dataset are selected for input... the selected image may depict a subject of the dataset and the image is selected for input for image recognition to generate additional tags for the dataset...At 508, the one or more images of the dataset are processed using one or more image processing artificial neural networks...Examples of the image processing artificial neural network include one or more of the following: convolutional neural network”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gillis-Samdani in view of Kahn (US Patent Application Publication No. US 20060149558 A1).

Regarding claim 4, Gillis-Samdani teaches all limitations and motivations of claim 1, wherein the dataset includes audio data, (See Gillis Col. 26, lines 56-58 “It is also within the scope of this invention to use media other than text including but not limited to images, video, audio [Thus, includes audio data] (i.e., speech)”)

	Gillis-Samdani does not explicitly disclose processing of the dataset comprises performing a speech-to-text process on the audio data resulting in generation of a text transcript of the audio data.

However, Kahn discloses processing of the dataset comprises performing a speech-to-text process on the audio data resulting in generation of a text transcript of the audio data. (See Kahn [0141-0144] “FIG. 2 provides a general overview of the process 200 of transformation of bounded speech, text, audio [Thus, includes audio data], image, or other data input into one or more session files...In step 203/204, the bounded source data may be processed manually or automatically or both to produce bounded output data. This processing may involve conversion (e.g., speech-to-text), interpretation (e.g., definition of meaning or key concept of text) [Thus,  performing a speech-to-text process on the audio data resulting in generation of a text transcript of the audio data]”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gillis-Samdani to incorporate the teachings of Kahn of performing a speech-to-text process on the audio data resulting in generation of a text transcript of the audio data.

One would be motivated to do so to allow derive additional information expanding the dataset to be searched. Thus, increasing the chances of finding relevant results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gillis-Samdani in view of Bao (US Patent Application Publication No. US 20150310096 A1).

Regarding claim 5, Gillis-Samdani teaches all limitations and motivations of claim 1.

Gillis-Samdani does not explicitly disclose a topic model wherein the processing of the dataset comprises processing text from the dataset using a topic model resulting in identification of the first concept and the second concept from the dataset.

However, Bao discloses wherein the processing of the dataset comprises processing text from the dataset using a topic model resulting in identification of the first concept and the second concept from the dataset. (See Bao [0024] “a topic model is trained based, at least in part, on ontological information relating to associations between various focused concepts in one or more documents [i.e. dataset] (i.e., associative information that describes an ontology that includes the focused concept), such that the topic model can reflect the deep semantic information of the concepts and the association between the concepts...Semantic analysis may then be performed on text snippets of the topics in order to align the text snippets (i.e., match semantically similar text snippets). [Thus, processing of the dataset comprises processing text from the dataset using a topic model]” See also Bao [0003] “As shown in FIG. 3, the method for comparing document contents in the example includes the following steps: step 31 of respectively obtaining a first topic set corresponding to a first document and a second topic set corresponding to a second document by using a topic model, wherein the topic model is trained based on a feature vector constructed for a concept, and wherein the feature vector includes associative information relating to the ontological concept;”  See also Bao [0060-0072]“a focused concept is extracted from a text snippet of the first document in step 41...In step 43, a feature vector for the focused concept is constructed such that the feature vector includes associative information that describes the ontology that includes the focused concept [Thus, resulting in identification of the first concept from the dataset.]...The method for obtaining the topic set has been described above in conjunction with the first document. Persons of ordinary skill in the art will understand that the method is likewise applicable to the second document. By similarly carrying out steps 41 to 47 on respective text snippets in the second document, the second topic set corresponding to the second document may be obtained. [Thus, resulting in identification of the second concept from the dataset]”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gillis-Samdani to incorporate the teachings of Bao of processing text from the dataset using a topic model resulting in identification of the first concept and the second concept from the dataset.

One would be motivated to do so to identify topics included in various documents and align (i.e., match) the topics and reflect the deep semantic information of concepts and the association between concepts [Bao 0024].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gillis-Samdani in view of Shteingart (US Patent Application Publication No. US 20160379133 A1).

Regarding claim 7, Gillis-Samdani teaches all limitations and motivations of claim 1.

	Gillis-Samdani does not explicitly disclose wherein the identifying of the elements associated with key features comprises detecting the first set of key features by perturbing elements of the first feature vector and detecting the second set of key features by perturbing elements of the second feature vector.

	However, Shteingart discloses wherein the identifying of the elements associated with key features comprises detecting the first set of key features by perturbing elements of the first feature vector and detecting the second set of key features by perturbing elements of the second feature vector. (See Shteingart [0004] “The method takes into account both the value of the current feature vector. It is based on evaluating the effect of perturbing each feature by bootstrapping it with the negative (opposite) samples and measuring the change in the classifier output.” See also Shteingart [0023-0025] “ The perturber 130 is a component of the system that is configured to take one data set [i.e. first feature vector] (e.g. first data set 155) in the test data and change or modify one of the features that make up that data set with a corresponding feature from another one of the data sets in the test data.  Specifically, the perturber 130 identifies a random data set such as second data set 157 in the training data 150 that results in the opposite result from the first data set 155 when pushed through the classifier 110. This second data set 156, because it results in the opposite result as the first data set 155, is known to have features in it that cause this opposite result. The perturber 130 swaps a first feature in the first data set 155 [i.e. first feature vector] with the corresponding first feature in the second data set 156 [i.e. second feature vector] to create a perturbed data set 161-1. The perturber 130 repeats this process for each of the features in the first data set 155, to create additional perturbed data sets 161-2, 161-N (all collectively referred to herein as perturbed data set 161).” See also Shteingart [0025] “The feature comparison module 140 identifies [Thus, detecting] the feature or features [i.e. set of key features (e.g. first and second set of key features] in the perturbed data set [Thus, perturbing elements of the first and second feature vectors] that was changed and compares that feature with the original feature of the first data set 155.”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Gillis-Samdani to incorporate the teachings of Shteingart of detecting the set of key features by perturbing elements of a first feature vector and detecting a second set of key features by perturbing elements of a second feature vector.

 	One would be motivated to do so to determine the importance of a given feature [Shteingart 0004].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gillis-Samdani in view of Kashyap (US Patent Application Publication No. US 20130086147 A1).

Regarding claim 16, Gillis-Samdani teaches all limitations and motivations of claim 14, wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and (See rejection of claim 15 above.)

wherein the stored program instructions are downloaded in response to a request over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (See Samdani Col. 13, lines 34-41 “The memory 418 [i.e. computer readable storage device] may store one or more query response modules 108. The query response modules 108 may receive [i.e. request] and process queries 102 from other computing devices 402...The query response modules 108 may generate a response 112 based at least in part on one or more data entries 110.” See also Samdani Col. 11, lines 59-67 “a first computing device 402 may store one or more modules that may act upon data stored  [Thus, in response to a request] in a second computing device 402 [Thus, over a network to a remote data processing system]...the computing device 402 may include a query server 104”)

	Gillis-Samdani does not disclose program instructions to meter use of the program instructions associated with the request.

	However Kashyap discloses program instructions to meter use of the program instructions associated with the request; (See Kashyap [0005] “ The memory storage device may store instructions that are executed by the processor to receive from a second computer system coupled to the first computer system by a network, a request to replicate at the first computer system a first instance of an application executing on the second computer system” See also Kashyap [0028] “ Measured service: cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service (e.g., storage, processing, bandwidth, and active user accounts). [Thus, program instructions to meter use of the program instructions associated with the request]”)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify  Gillis-Samdani to incorporate the teachings of Kashyap program instructions to meter use of the program instructions associated with a request.

One would be motivated to do so to control and monitor resource use [Kashyap 0028].

	Millis-Samdani further in view of Kashyap further discloses program instructions to generate an invoice based on the metered use. (See Kashyap [0053] “ Metering and Pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   














/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161